DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed December 9, 2020. 
Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 1-9 & 19-20 are directed to a method and Claims 10-18 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 


Claims 1-20 recite series of steps for authenticating identity of an account using votes, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people
 
The limitations that set forth the abstract idea are:

starting a voting on whether a target account is an account to be retrieved, in response to an asset retrieval transaction request of the target account for the account to be retrieved; 
performing an identity authentication on the target account, according to the votes of one or more target participants participating in one or more historical transactions initiated by the account to be retrieved; and 
processing the assets of the account to be retrieved, according to a result of the identity authentication of the target account.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
block chain
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The block chain is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of processing assets. 
Additionally, ¶ [00142] of the application as published states that the electronic apparatus for a block chain-based asset processing method is a personal digital assistant (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 


Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims1-2, 6-8, 19-20, 10-11 & 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (“Proposal For Account Recovery in Decentralized Applications”, 2019) (“Zhu”). 
	
As per claims 1, 10 & 19, Zhu discloses: 
starting a voting on whether a target account is an account to be retrieved, in response to an asset retrieval transaction request of the target account for the account to be retrieved (account retrieval) (page 150); 
performing an identity authentication on the target account, according to the votes of one or more target participants participating in one or more historical transactions initiated by the account to be retrieved (page 150, 151; the participants in previous transactions related to the old account. The idea here is to check through the blockchain data for the transactions of this user. In our solution, these users are found out using the Hyperledger’s Historian registry. In other decentralized application platforms, there are several ways to read the transaction logs. In bitcoin, for example, the data can be retrieved from the .bitcoin folder populated by the client. These transaction partners of the old account will now be the voters who will review the proof and vote on whether the person is the account owner or not).; and 
processing the assets of the account to be retrieved, according to a result of the identity authentication of the target account (pages 153, 154; The smart contract then reads the vote results from the related VoteTokens to determine if the account should be transferred; the smart contract then transfers all of the money in the old account to the new one.). 

As per claims 2, 11 & 20, Zhu discloses as show above: 
Zhu further discloses determining the one or more target participants of the one or more historical transactions initiated by the account to be retrieved, according to historical transaction data stored in the block chain; performing a voting content verification on the votes of the one or more target participants to determine one or more target votes whose voting contents are verified as valid; and performing an identity authentication on the target account, according to the one or more target votes (pages 151-152; the participants in previous transactions related to the old account. The idea here is to check through the blockchain data for the transactions of this user. In our solution, these users are found out using the Hyperledger’s Historian registry. In other decentralized application platforms, there are several ways to read the transaction logs. In bitcoin, for example, the data can be retrieved from the bitcoin folder populated by the client. These transaction partners of the old account will now be the voters who will review the proof and vote on whether the person is the account owner or not). 

As per claims 6 & 15, Zhu discloses as show above: 
Zhu further discloses if the result of the identity authentication is to approve the target account as the account to be retrieved, transferring the assets of the account to be retrieved to the target account (page 154; The voters can download the encrypted proof from the proposal asset and decrypt them locally to verify the identity of the user who submitted this request. When the recovery ends, the smart contract queries the related poll using the detail poll. The smart contract then reads the vote results from the related VoteTokens to determine if the account should be transferred.). 

As per claims 7 & 16, Zhu discloses as show above: 
Zhu further discloses wherein, prior to the starting the voting on whether the target account is the account to be retrieved, the method further comprises: transferring a preset amount of assets of the target account to a contract account to make the preset amount of the assets frozen (page 153, If no response comes from the original account during this period, the smart contract then transfers all of the money in the old account to the new one. However, if the old account canceled this transaction, the transfer of funds from the old account to the new one will not happen. The same would be true if the account recovery were a successful spam that passed the voting stage or the owner of the account has found their original key and wanted to recall this recovery). 
As per claims 8, 15 & 17, Zhu discloses as show above: 
Zhu further discloses performing, according to the weights of the respective target participants, an asset award distribution on the target participants to which the votes, whose voting contents are verified as valid, belong, based on frozen assets of the target account (page 152).  

Allowable Subject Matter
Claims 3-5, 9, 12-14, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
Though the claims (3-5, 9, 12-14, 18) remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention.
The most pertinent prior art made of record include: 
Zhu et al (“Proposal For Account Recovery in Decentralized Applications”, 2019) (“Zhu”) discloses as discussed above. 
Paya discloses FIG. 12A is a flow chart describing an exemplary process 15
for recovering a key, which may be performed by one or more computers. In embodiments, the process may entail recovering (e.g., retrieving from storage) a plurality of keys or key segments. 

Fletcher et al discloses a computer-implemented method is described for enabling recovery of one or more digital assets held on a blockchain by a user under a public key Pk after a corresponding private key Sk for accessing the one or more digital assets is lost. The computer implemented method comprises setting access for the one or more digital assets held on the blockchain under the public key Pk and accessible using the corresponding private key Sk of the user such that the one or more digital assets are also accessible using a private key x shared by a congress on the blockchain network, the congress comprising a group of users on the blockchain network, each member of the congress having a private key share xi, the private key share xi to be used in a threshold signature scheme in which at least a threshold of private key shares must be used to generate a valid signature through the combination of partial signatures of the congress to access the one or more digital assets on behalf of the user. If the private key Sk is lost then the congress can be notified to access the one or more digital assets on behalf of the user, the user proving their identity to the congress by providing a recovery password. 

SIJIN WU et al (WO 2020029930 A1) Designed in the present invention is an asset retrieval method: first receiving asset retrieval request information signed and sent by a first client terminal of a backup account, the asset retrieval request information being written to a blockchain for a second client terminal of a main account to acquire the asset retrieval request information by means of synchronising the data of the blockchain; the backup account and the main account are pre-configured linked accounts; next, monitoring whether revocation retrieval request information signed and sent by the second client is received within a pre-configured timeout duration; and, if not, then transferring the assets held in the main account to the backup account on the basis of the asset retrieval request information; thus, a method for retrieving assets even if the user forgets a main account private key or a main account memorable word is provided.

STANCHFIELD (US 20150269538 A1) discloses In one specific example, the user's device may be subject to unauthorized access by direct physical access to the device. In another specific example, the user's device may be subject to unauthorized access by remote access to the device over a network. In both of these examples, the unauthorized user may then use the stolen private key and/or private key signature to carry out an unauthorized transfer digital currency. Because digital currency transfers are generally irreversible and anonymous, the original owner has no recourse to recover lost digital currency. Many occurrences of digital currency theft have been reported, including theft via malware specifically designed for digital currency theft, resulting in the loss of digital currency worth more than a billion U.S. dollars. Thus, there exists a need for digital currency transfer security devices and systems that improve upon and advance the design of known methods of digital currency transfer. Examples of new and useful devices, systems, and methods relevant to the needs existing in the field are discussed below

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf